Citation Nr: 0634671	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for a left knee disability in July 1991.  The 
thrust of the veteran's July 1991 claim was that his 
diagnosed degenerative joint disease of the left knee was 
related to an in-service fall.  A rating decision dated in 
November 1991 denied the claim; he did not appeal.

In January 2001, the RO received a request from the veteran 
to reopen his claim of entitlement to service connection for 
a left knee disability on the ground that new and material 
evidence had been submitted.  In his request to reopen, the 
veteran not only forwarded a theory of direct service 
connection (has he had done in his July 1991 claim), but 
alternatively contended that his left knee disability was 
secondary to his service-connected right knee disability.  
[The veteran had previously been granted service connection 
for chondromalacia of the right knee in an April 1972 rating 
decision; a 10 percent disability rating was assigned].  In a 
January 2003 rating decision, the RO reopened the veteran's 
service-connection claim for a left knee disability and 
denied it on the merits.  An appeal was timely perfected.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in October 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  Following the hearing, a February 2006 Board 
decision reopened the veteran's previously-denied service-
connection claim and remanded the case for the purpose of 
obtaining a medical nexus opinion.  Such opinion was received 
by the Appeals Management Center (AMC) in March 2006.  Based 
in part on the strength this opinion, the AMC denied service 
connection for a left knee disability in a May 2006 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.

Other matter

The Board's February 2006 decision also dismissed the 
veteran's claim of entitlement to an effective date prior to 
January 26, 2001 for the assignment of a 20 percent 
disability rating for a right knee disability.  The Board's 
dismissal was based on the veteran's withdrawal of that claim 
in October 2005.  See VA Form 21-4138 dated October 19, 2005; 
see also Hearing Transcript, at 2.  This issue has 
accordingly been resolved and will be discussed no further 
herein.


FINDING OF FACT

A preponderance of the medical evidence of record 
demonstrates that the veteran's current left knee disability 
is unrelated to either his military service or a service-
connected disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left knee 
disability.  He alternatively contends that this condition 
either had its onset during active duty or is causally 
related to his service-connected right knee disability.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in September 2002, January 2003, August 
2003, and March 2006 which were specifically intended to 
address the requirements of the VCAA.  The August 2003 letter 
advised the veteran that for direct service connection to be 
granted, the evidence must show "an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease;" "a current physical or mental disability;" and a 
"relationship between your current disability and an injury, 
disease, or event in military service."  With respect to 
secondary service connection, the August 2003 letter 
instructed the veteran to submit evidence of a "current 
physical or mental disability" and a "relationship between 
your new disability and your service connected disability" 
(emphasis in original).

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the August 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant Federal records, 
including service records, VA Medical Center records, and 
records from other Federal agencies, such as the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal department or agency, 
to include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources."  Finally, this 
letter informed the veteran that VA would assist him by 
"providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the January 2003 letter instructed the veteran 
to provide "the name of the person, agency, or company who 
has records that you think will help us decide your claim;" 
"the address of this person, agency, or company;" "the 
approximate time frame covered by the records;" and "the 
condition for which you were treated, in the case of medical 
records" (emphasis in original).  This letter also asked the 
veteran to "[c]omplete, sign and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
[VA], and we will request those records for you" (emphasis 
in original).  Alternatively, the veteran was advised that 
"you can get these records yourself and send them to us."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The January 2003 letter asked the veteran to "tell us about 
any additional information or evidence that you want us to 
try to get for you."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, although partial VCAA notice was arguably 
provided to the veteran by way of the September 2002 and 
January 2003 VCAA letters.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  In the instant case, the veteran was provided with 
VCAA notice via the September 2002, January 2003, August 
2003, and March 2006 VCAA letters.  His claim was then 
readjudicated by the May 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notices. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
current left knee disability and period of service or 
service-connected disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA treatment records, and the reports of multiple 
VA examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and provided 
testimony at a personal hearing before the undersigned 
Veterans Law Judge at the RO in October 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis 
similar to the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Hickson applies.  There 
must be (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Analysis

As outlined immediately above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service injury, or a service-
connected disability; and (3) medical evidence of a nexus 
between (1) and (2).  See Hickson and Wallin, both supra.  

The medical records currently associated with the claims file 
include multiple diagnoses of degenerative changes in the 
left knee.  The first Hickson/Wallin element has been 
satisfied. 

Hickson element (2) has also been met, as the veteran's 
service medical records demonstrate complaints of left knee 
pain, locking, and instability in August and November 1970.  
The veteran is also service-connected for a right knee 
disability, thereby satisfying the second Wallin element.

The critical question in the instant case is the final 
Hickson/Wallin element, medical nexus.  As noted in the 
Introduction, the Board remanded the claim in February 2006 
to obtain a medical opinion addressing the relationship 
between the veteran's left knee arthritis and either his 
period of active duty or his service-connected right knee 
disability.  Pursuant to the Board's remand, a medical 
opinion addressing this issue was obtained in March 2006.  
After reviewing the veteran's extensive medical history, the 
March 2006 reviewer concluded that the veteran's left knee 
problems were not the result of either his military service 
or service-connected disability.  Instead, the examiner 
pointed to an alternative cause of the veteran's current 
symptomatology: his age.  No contradictory medical opinion is 
of record.

The March 2006 VA reviewer's statements are consistent with 
the remainder of the medical evidence of record which reveals 
no complaint, treatment, or diagnosis of a left knee 
disability from 1970 (when the veteran was initially treated 
for left knee pain in service) until 2000-2001, well over two 
decades following the veteran's separation from service (at a 
time when the veteran was in his late 40s/early 50s).

The only other evidence in the claims file serving to link 
the veteran's current left knee disability and period of 
service or service-connected right knee disability emanates 
from the veteran himself.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters such as determinations of etiology, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (2006) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  While the veteran is free to 
comment on his observation of symptoms over the years, he is 
not competent to make etiological determinations.  His 
statements regarding medical nexus are accordingly lacking in 
probative value.

Throughout the five years his claim has been pending, the 
veteran has been given every opportunity to provide competent 
medical nexus evidence.  He was repeatedly reminded of the 
need for such evidence by the various VCAA letters and prior 
denials of his claim.  Yet despite such warnings, the veteran 
has failed to produce a single probative medical opinion 
regarding the nexus question.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [noting that claimants in the VA system have 
"the responsibility to present and support" their claims.]  
The sole medical opinion addressing this issue is the 
negative nexus opinion of the March 2006 VA reviewer who 
determined that the veteran's left knee disabilities were 
little more than the result of the natural aging process.  No 
contradictory medical opinion is of record.  The third 
Hickson/Wallin element has therefore not been satisfied and 
the veteran's claim fails on this basis alone.  The benefit 
sought on appeal is accordingly denied.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


